Case 0:16-cv-62689-AOV Document 47 Entered on FLSD Docket 12/09/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 16-cv-62689-BLOOM/Valle

  RANDOLPH TIMOTHY JOHNSON,

            Plaintiff,

  v.

  SOUTHERN FLORIDA PAVING
  GROUP, LLC, doing business as
  Charlie Frymyer Paving, TRIDENT
  TRUCKING, LLC, FRANK A. BOU,
  LUIS SANCHEZ, and DAVID BOU,

        Defendants.
  _______________________________/

                              ORDER APPROVING SETTLEMENT
                            AND DISMISSING CASE WITH PREJUDICE

            THIS CAUSE is before the Court upon Renewed Motion for Approval of Parties’

  Settlement and Dismissal with Prejudice, ECF No. [46] (“Motion”), filed on December 7, 2019.

  Upon review of the record and the parties’ documented basis for a settlement of the FLSA case,

  the Court finds that settlement of this action is fair and reasonable and that the requested fee is fair

  and reasonable and not grossly excessive. Accordingly, it is ORDERED AND ADJUDGED as

  follows:

       1.       The Motion, ECF No. [46], is GRANTED.

       2.       The Mediation Settlement Agreement, ECF No. [46-1] (“Settlement Agreement”),

                which has been duly filed as a record of the Court, is APPROVED in its entirety.

       3.       This case is DISMISSED WITH PREJUDICE, and all pending motions are

                DENIED AS MOOT.

       4.       The Court retains jurisdiction to enforce the terms of the Settlement Agreement and

                enter further appropriate orders.
Case 0:16-cv-62689-AOV Document 47 Entered on FLSD Docket 12/09/2019 Page 2 of 2
                                                    Case No. 16-cv-62689-BLOOM/Valle

         DONE AND ORDERED in Chambers at Miami, Florida, on December 9, 2019.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                          2
